DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 08/09/2022. The examiner acknowledges the amendments to claims 1 – 2, 5, 10 – 11, 15, 22, 27, 30, 32, 34, 38, 40, 42, and 44. Claims 1 - 44 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 13 - 14, filed 08/09/2022, with respect to the objection to claim 2, USC 112a rejections of claims 27 and 44, and USC 112(b) rejections of claims 2 and 27 have been fully considered and are persuasive.  The objection to claim 2, USC 112a rejections of claims 27 and 44, and USC 112(b) rejections of claims 2 and 27 have been withdrawn. 
Applicant's arguments filed 08/09/2022 with respect to the USC 102 rejections of claim 1 and USC 103 rejection of claims 22, 30, and 44 have been fully considered but they are not persuasive. On pg 16 of their Remarks, Applicant asserts that Gilson does not teach the newly amended language of generating, by an external device, a stimulus information because it appears that a physician must determine the stimulus information, not the user interface the physician enters stimulation information into. Examiner respectfully disagrees. The user interface generates stimulus information by transforming the stimulus information input provided by the physician into a signal that is receivable by the stimulus device, in a similar manner which a telegraph generates a communication signal from a manual input provided by a user.
Similarly, on pg 18 - 19 of their Remarks, Applicant asserts Gilson does not teach the limitations of claims 30 and 44 generating, by a user terminal, control information in response to an input. Examiner respectfully disagrees. The user interface generates stimulus information by transforming the stimulus information input provided by the physician into a signal that is receivable by the stimulus device, in a similar manner which a telegraph generates a communication signal from a manual input provided by a user.
Regarding Applicant’s protest to the combination of Gilson in view of Forsell on pg 20 of their Remarks, Applicant does not specifically and distinctly explain why the combination of Gilson in view of Forsell do not teach “generating, by a user terminal, control information in response to an input by a user or a medical specialist diagnosing the user, the control information being configured to cause an external device that is located outside a body of the user to derive and wirelessly transmit stimulus information and wirelessly transmit power to an internal device inserted in the body of the user in response to the external device receiving the control information; and transmitting, by the user terminal, the control information to the external device, wherein the generating of the control information includes deriving the control information based on the input by the user or the medical specialist” of claim 30. Therefore, Applicant’s protest is spurious.
Regarding Applicant’s arguments to the rejection of claim 22 starting on pg 22 of their Remarks, Applicant asserts that Forsell does not teach receiving stimulus information configured to receive, by the internal device, from the external device, stimulus information configured to specify a stimulus. The Examiner pointed this out in their previous Office Action, and cited Gilson and Hoyme to teach the deficiencies of Forsell. However, Forsell does provide two-way communication between an internal stimulator and an external device which can be modified by teachings in the prior art to meet the missing claim limitations. At the end of pg 22, Applicant asserts Gilson does not teach an external device that is separate from the user interface. The Examiner previously mapped the separate user interface and external device to Forsell. Applicant has not specifically traversed this mapping of elements of Forsell, therefore there is no need for Gilson to teach them. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On pg 24 of their Remarks, Applicant asserts that Hoyme does not teach a stimulus information indicating a stimulus received by an external device from a user terminal, because Hoyme’s medical device (43) is not an external device, because it has sensors. Hoyme discloses at [0010] the medical device can be an external medical device.
On pg 26 – 27 Applicant asserts that, as demonstrated above (presumably in their arguments for claim 22), that Forsell in view of Hoyme do not teach the limitations of claim 38 that are like those at issue in claim 22, because Hoyme does not teach an external device. As explained above, Hoyme discloses at [0010] the medical device can be an external medical device. However, Applicant’s newly amended language of including stimulus characteristics to be used by an internal device to derive the stimulus require a new ground of rejection further in view of Gilson.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “respectively performed dependent on a result of the determining of whether to apply the stimulus,” which is a mental process of determining not to apply a stimulus not performed by a particular machine or processor in claim 2, and “determining not to apply the stimulus in response to a determination…,” which is also a mental process of determining not to apply a stimulus in claim 4. The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity and/or Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 and further clarified in the October 2019 Patent Eligibility Guidance Update issued on October 17, 2019. A full list of documents available to the public pertinent to subject matter eligibility can be found on the USPTO’s Subject Matter Eligibility website page or in the Federal Register.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, and/or does not apply the abstract idea with, or by use of, a particular machine. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional elements are identified as follows: receiving biometric information by an external device from an internal device. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 20100274101 A1 to Lin, et al. (hereinafter Lin) which teaches receiving biometric information by an external device from an internal device is conventional [0004].  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 and 4 are rejected because they fail to include all the limitations of claim 1 from which they depend, because they introduce a step that appears to no longer require the steps of transmitting the stimulus information, wirelessly transmitting power, and applying a stimulus required by claim 1. Claim 12 is rejected because it fails to include all the limitations of claim 1 from which it depends, because it introduces a step that appears to no longer require the steps of transmitting the stimulus information and wirelessly transmitting power required by claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 – 16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9278208 B1 to Gilson, et al. (cited in previous Office Action, hereinafter Gilson).
Regarding claim 1, Gilson anticipates a medical device method [abstract], the method comprising:
receiving biometric information ([col 1, ln 14-28], recorded physiological data) by an external device external to a body of a user (interface) [col 13, ln 34-48], of the user from an internal device ([col 1, ln 14-28], implanted DBS device) within the body of the user [abstract; col 9, ln 4-8] (Fig 6); and
generating, by the external device, a stimulus information based on the received biometric information (In [col 14, ln 45 – 58 and col 15, ln 8 - 28], Gilson discloses the remote physician (RP) can review electrical physiological signals from the deep brain stimulation implant using an external device, then adjust the electrodes as needed such that the implantable neurostimulator changes at least one of pulse amplitude, pulse duration, pulse frequency, electrode contacts, cycling, stimulation train duration, train spacing, number of programs, number of channels, phase angle, alternating electrode polarities, configuration of wave form, or more than one clinical feature. In this manner, the remote physician uses an external device to gather biometric information in the first step of their mental determination process for determining if and how the applied stimulus program should be modified. Then, the external device generates an output signal comprising the stimulus information to the internal implanted stimulator for providing stimulation);
wirelessly transmitting to the internal device [col 5, ln 56-64]:
the stimulus information configured to specify the stimulus based on the biometric information ([col 5, ln 48-64], treatment can modify an automatic response provided by the deep brain stimulator device based on the tremor sensed by the electrodes); and
power configured to drive the internal device and to apply the stimulus in response to the transmitted stimulus information [col 5, ln 48-64; col 11, ln 19-32],
wherein the generating of the stimulus information includes generating the stimulus information to include stimulus characteristics to be used by the internal implanted device to derive the stimulus ([col 15, ln 8 - 28], external device generates stimulus information adjustments for adjusting stimulus characteristics provided by an internal device. The internal device then derives how the stimulus should be applied based on the stimulus information provided by the external device).

Regarding claim 15, Gilson anticipates the limitations of claim 1, wherein the stimulus information includes information on any one or any combination of an intensity, a duration, an interval, and a repetition count of a pulse applied to the user as respective stimulus characteristics [col 15, ln 8-28].

Regarding claim 16, Gilson anticipates the limitations of claim 1, wherein the biometric information includes information on any one or any combination of a contact impedance, a humidity, a temperature, and an electroencephalogram (EEG) signal of the user ([col 14, ln 45-58], monitoring electrical cellular signatures from the brain is a form of EEG).

Regarding claim 18, Gilson anticipates the limitations of claim 1, wherein the method is an operating method of a medical device system that includes the internal device and the external device (interface) [col 13, ln 24-28] (Fig 13), and the method further comprises controlling the internal device to collect the biometric information (such as by controlling number of channels and/or switching the electrodes between collecting and stimulating) [col 15, ln 8-21 and 39-50], and controlling the internal device to apply the stimulus [col 15, ln 22-28].

Regarding claim 21, Gilson anticipates a non-transitory computer-readable storage medium (memory in an external computer) storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 [col 5, ln 56-64].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of WO 2011038767 A1 to Kidmose, et al. (hereinafter Kidmose).
Regarding claim 2, Gilson teaches the limitations of claim 1, further comprising:
Determining (by the remote physician and programmer) whether to apply the stimulus to the user based on the biometric information [col 14, ln 35-58],
wherein the wirelessly transmitting of the stimulus information (such as amplitude, pulse width and/or frequency of the stimulation pulse) and the wirelessly transmitting of the power (such as “cycling,” which is a common abbreviation for transmission duty cycling, which is the pattern of on/off transmission in order to conserve energy and/or alternating between sending and receiving data and/or power) are respectively performed dependent on a result of the determining of whether to apply the stimulus [col 3, ln 3-10; col 15, ln 8-28]; and 
wherein the wirelessly transmitting of power includes wirelessly transmitting an amount of power required by the internal device, for generating the stimulus in response to the transmitted stimulus information ([col 11, ln 9-32], device can comprise batteries (110) which are configurable to be wirelessly recharged, then provide power to a stimulation generator for applying a stimulus).
However, Gilson does not teach the wirelessly transmitting of power includes continuously transmitting an amount of power.
Kidmose teaches a wirelessly transmitting of power includes continuously transmitting an amount of power [pg 10, ln 25-30].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the wirelessly transmitting of power includes continuously transmitting an amount of power, because doing so would have the predictable result of enabling an external unit to continuously power an implant, as recognized by Kidmose [pg 10, ln 25-30].

Regarding claim 3, Gilson in view of Kidmose teach the limitations of claim 2, and Gilson further teaches the determining of whether to apply the stimulus to the user comprises determining to apply the stimulus in response to detection of an abnormal symptom in the user based on the biometric information [col 13, ln 21-33; col 15, ln 22-28].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of Kidmose as applied to claim 2 above, and further in view of US 20070255319 A1 to Greenberg, et al. (cited in previous Office Action, hereinafter Greenberg).
Regarding claim 4, Gilson in view of Kidmose teach the limitations of claim 2, however they do not teach the determining of whether to apply the stimulus to the user comprises determining not to apply the stimulus to the user in response to a determination that the body of the user is damaged or that the internal device is malfunctioning based on the biometric information.
Greenberg teaches determining of whether to apply the stimulus to a user comprises determining not to apply the stimulus to the user in response to a determination that the body of the user is damaged or that the internal device is malfunctioning (due to a broken electrode) based on biometric information (impedance monitoring detected from stimulating neural tissue) [0046, 0051, 0055].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson in view of Kidmose to have the determining of whether to apply the stimulus to the user comprises determining not to apply the stimulus to the user in response to a determination that the body of the user is damaged or that the internal device is malfunctioning based on the biometric information, because doing so would help prevent damage to neural tissue, as recognized by Greenberg [abstract].

Claim 5-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of US 20190143119 A1 to Dzirasa (cited in previous Office Action, hereinafter Dzirasa).
Regarding claim 5, Gilson teaches the limitations of claim 1, and Gilson further teaches receiving control information from a user terminal (programmer’s interface) [col 3, ln 34-48; col 14, ln 26-34]
However Gilson does not teach the user terminal controlled by the user; and
generating the stimulus information based on the control information.
Dzirasa teaches receiving control information from a user terminal (user interface) controlled by a user [0104]; and
generating the stimulus information based on the control information ([0133], operational parameters of a stimulus are generated based on command information provided by a patient and/or clinician).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the user terminal controlled by the user; and
generating the stimulus information based on the control information, because doing so would enable a user for which the device is implanted in to initiate their own treatment when they feel an onset of symptoms, such as an anxiety attack, as recognized by Dzirasa [0104].

Regarding claim 6, Gilson in view of Dzirasa teach the limitations of claim 5, and Gilson further teaches the control information includes at least one of:
first control information determined by a first feedback loop including the internal device, (programmer’s interface), and the user terminal (remote physician’s interface) [col 13, ln 60-67; col 14, ln 26-34] (Fig 13); and
second control information determined by a second feedback loop including the internal device, the external device, the user terminal, and an electronic device controlled by a medical specialist.

Regarding claim 7, Gilson in view of Dzirasa teach the limitations of claim 6, and Gilson further teaches the first control information includes information indicating a stimulus pattern selected from at least one first stimulus pattern determined in association with the first feedback loop ([col 15, ln 8-28], a physician can choose to alter a stimulus pattern such as by altering the amplitude, pulse width, and or frequency of the stimulation pulse based on biometric information received from the implant).

Regarding claim 8, Gilson in view of Dzirasa teach the limitations of claim 6, and they further teach the second control information includes at least one of:
information indicating a stimulus pattern selected from at least one second stimulus pattern determined in association with the second feedback loop; and
information indicating a stimulus pattern generated in real time based on the biometric information (Examiner’s note: Claim 6 is a Markush group of desirable alternatives, wherein finding at least one of the first loop and the second loop meets the limitations of claim 6. The instant claim is an extension of the latter alternative. Since only the first alternative was mapped to the prior art in claim 6, only finding the first loop of claim 6 is necessary to hold the instant claim as obvious, because the second loop is not necessary when at least the first loop is found).

Regarding claim 9, Gilson in view of Dzirasa teach the limitations of claim 5, and Gilson further teaches the control information is set by the user or a medical specialist (remote physician) diagnosing the user [col 15, ln 8-28].

Regarding claim 10, Gilson in view of Dzirasa teach the limitations of claim 5, and Gilson further teaches the generating of the stimulus information based on the control information comprises resetting the stimulus information based on control information determined by a medical specialist diagnosing the user  ([col 15, ln 8-28], a physician can choose to alter a stimulus setting such as by altering the amplitude, pulse width, and or frequency of the stimulation pulse based on biometric information received from the implant).

Regarding claim 11, Gilson in view of Dzirasa teach the limitations of claim 5, and Gilson further teaches the generating of the stimulus information based on the control information comprises resetting the stimulus information based on the control information determined by a medical specialist diagnosing the user in response to a current state of the user based on the biometric information ([col 15, ln 8-28], a physician can choose to alter a stimulus setting such as by altering the amplitude, pulse width, and or frequency of the stimulation pulse based on biometric information received from the implant).

Regarding claim 17, Gilson teaches the limitations of claim 1, however Gilson does not teach transmitting the received biometric information to a user terminal controlled by the user while the external device is connected to the user terminal.
Dzirasa teaches transmitting received biometric information to a user terminal (computer connected to data acquisition system 120) controlled by a user while an external device (controller 150) is connected (via communication interface 160) to the user terminal [0066, 0074, 0076],
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have transmitting the received biometric information to a user terminal controlled by the user while the external device is connected to the user terminal, because doing so would enable a user for which the device is implanted in to initiate their own treatment when they feel an onset of symptoms, such as an anxiety attack, as recognized by Dzirasa [0104].

Claims 12-14, 19-20, 30-31, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of US 20110301668 A1 to Forsell (cited in previous Office Action).
Regarding claim 12, Gilson teaches the limitations of claim 1, however Gilson does not teach the wirelessly transmitting of the stimulus information and the wirelessly transmitting of the power are respectively performed dependent on the external device being within at least a proximity to the internal device enabling power and stimulus information transfer from the external device to the internal device.
Forsell teaches wirelessly transmitting of the stimulus information and wirelessly transmitting of the power are respectively performed dependent on an external device being within at least a proximity to an internal device enabling power and stimulus information transfer from the external device to the internal device ([abstract, 0004, 0117, 0121-0122], an external and internal device need to be moved close enough together for an electromagnetic coupling in order to transfer power and control stimulus information).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have wirelessly transmitting of the stimulus information and wirelessly transmitting of the power are respectively performed dependent on the external device being within at least a proximity to the internal device enabling power and stimulus information transfer from the external device to the internal device, because doing so would ensure optimal placement to maximize energy transfer, as recognized by Forsell [0121-0122].

Regarding claim 13, Gilson teaches the limitations of claim 1, however Gilson does not teach the wirelessly transmitting of the stimulus information and the wirelessly transmitting of the power are respectively performed using a coil of the external device, the coil corresponding to a coil of the internal device.
Forsell teaches wirelessly transmitting of stimulus information and wirelessly transmitting of power are respectively performed using a coil of an external device [abstract, 0004, 0114], the coil corresponding to a coil of an internal device [0113] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the wirelessly transmitting of the stimulus information and the wirelessly transmitting of the power are respectively performed using a coil of the external device, the coil corresponding to a coil of the internal device, because doing so would enable the implantable device to perform energy transfer with minimal chance of the implantable transmission means such as a coil breaking, as recognized by Forsell [abstract].

Regarding claim 14, Gilson teaches the limitations of claim 1, wherein the receiving of the biometric information of the user comprises receiving the biometric information of the user from the internal device [col 5, ln 48-64].
However, Gilson does not teach while the power for driving the internal device is transmitted to the internal device from the external device.
Forsell teaches while power for driving an internal device is transmitted to the internal device from an external device [0030, 0254, 0298] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have while the power for driving the internal device is transmitted to the internal device from the external device, because doing so would enable controlling the amount of energy provided to the internal device, as recognized by Forsell [0027].

Regarding claim 19, Gilson teaches the limitations of claim 18, wherein the medical device system further includes a user terminal (programmer interface for a technician) [col 13, ln 34-48] (Fig 13), and the method further comprises determining control information (modifying the treatment) set by a technician provided communication with the user terminal [col 13, ln 34-48], and respectively controlling the wirelessly transmitting of the stimulus by the external device based on the determining and/or the control information as provided by the user terminal ([col 3, ln 3-10; col 5, ln 56-64; col 13, ln 34-48; col 14, ln 26-34, col 15, ln 8-28], a physician can instruct a technician to control, via their programmer’s interface, any of the stimulus parameters such as amplitude, pulse width and/or frequency of the stimulation pulse through wireless transmission) (Fig 13).
However, Gilson does not teach controlling the wirelessly transmitting of the power to the internal device by the external device based on the determining and/or the control information as provided by the user terminal.
Forsell teaches controlling wirelessly transmitting of the power to an internal device by an external device based on determining and/or the control information [0027].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have controlling the wirelessly transmitting of the power to the internal device by the external device based on the determining and/or the control information as provided by the user terminal, because a user had to have knowledge of how to program an amount of energy which should be transmitted from an external energy source and the information could be input into Gilson’s user terminal, and actively controlling how much energy is transferred to the internal device results in a better charging of the internal power supply, as recognized by Forsell [0030].

Regarding claim 20, Gilson in view of Forsell teach the limitations of claim 19, and Gilson further teaches the medical device system further includes an electronic device (external computer) that includes a user interface (for enabling a treatment provider to modify a response) to set the control information based on input by the technician to the user interface [col 5, ln 56-64; col 13, ln 34-48].

Regarding claim 30, Gilson teaches a medical device method [abstract], the method comprising:
generating, by a user terminal (remote physician’s interface) [col 13, ln 60-67; col 15, ln 22-28], control information in response to an input by a user or a medical specialist (remote physician) diagnosing the user [col 13, ln 60-67; col 15, ln 22-28] (Fig 13), the control information being configured to cause an external device (programmer’s interface) that is located outside a body of the user to derive and wirelessly transmit control information to an internal device inserted in the body of the user in response to the external device receiving the control information. ([col 13, ln 60-67; col 14, ln 26-34] (Fig 13), the remote physician enters control information into the external device. Then, the external device derives and generates an output signal comprising the control information in response to the input provided by the remote physician to the internal implanted stimulator for providing stimulation); and
transmitting, by the user terminal, the control information to the external device ([col 13, ln 60-67; col 14, ln 26-34], the remote physician, through their user terminal interface, can transmit directions on how to vary the treatment provided by the implantable stimulator to the programmer, through their interface which is external to the body with the implantable device, then the programmer can use their external interface to send instructions to the internal stimulator based on the instructions received from the remote physician’s user interface),
wherein the generating of the control information includes deriving the control information based on the input by the user or the medical specialist ([col 13, ln 60-67; col 14, ln 26-34] (Fig 13), the remote physician enters control information into the external device. Then, the external device derives and generates an output signal comprising the control information in response to the input provided by the remote physician to the internal implanted stimulator for providing stimulation).
However, Gilson does not teach the external device wirelessly transmit power to the internal device.
Forsell teaches an external device wirelessly transmit power to an internal device [0030, 0254, 0298] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the external device wirelessly transmit power to the internal device, because doing so would enable controlling the amount of energy provided to the internal device, as recognized by Forsell [0027].

Regarding claim 31, Gilson in view of Forsell teach the limitations of claim 30, and Gilson further teaches the control information includes at least one of:
first control information determined by a first feedback loop including the internal device, the external device (programmer’s interface), and the user terminal (remote physician’s interface) [col 13, ln 60-67; col 14, ln 26-34] (Fig 13); and
second control information determined by a second feedback loop including the internal device, the external device, the user terminal, and an electronic device controlled by the medical specialist.

Regarding claim 42, Gilson teaches a medical device system, the system comprising:
a user terminal (remote physician’s interface) controlled by a user (physician) [col 13, ln 60-67; col 15, ln 22-28], the user terminal comprising:
a controller (processing device in an external computer) [col 5, ln 56-64] configured to:
generating control information in response to an input by a user or a medical specialist diagnosing the user ([col 5, ln 56-64], the remote physician enters control information into the user terminal. Then, the user terminal derives and generates an output signal comprising the control information in response to the input provided by the remote physician to the external device), the control information being configured to cause an external device (programmer’s interface) that is located outside a body of the user to derive and wirelessly transmit stimulus information to an internal device inserted in the body of the user in response to the external device receiving the control information ([col 6, ln 27-35; col 13, ln 34-48; col 14, ln 26-34], in particular, [col 14, ln 26-34] discloses the remote physician can instruct the programmer, using the remote physician’s user terminal interface to generate and transmit instructions as a signal to the programmer’s interface located externally from the body with the implanted stimulator, described in [col 13, ln 34-48], how the programmer should vary the treatment provided by the internal stimulator) (Fig 13), and transmitting the control information to the external device ([col 13, ln 34-48; col 14, ln 26-34], a remote physician can transmit control information for controlling the stimulus to the programmer via their interfaces).
wherein the generation of the control information includes a derivation the control information based on the input by the user or the medical specialist ([col 13, ln 60-67; col 14, ln 26-34] (Fig 13), the remote physician enters control information into the external device. Then, the external device derives and generates an output signal comprising the control information in response to the input provided by the remote physician to the internal implanted stimulator for providing stimulation).
However Gilson does not teach the user terminal comprises:
A data transceiver; and
The controller is configured to cause the external device to wirelessly transmit power to the internal device, and to cause the data transceiver to transmit the control information to the external device.
Forsell teaches a data transceiver (in external control unit 20) [0251]; and
a controller (microprocessor in external control unit 20) is configured to cause an external device to wirelessly transmit power to an internal device (10) [0251] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the user terminal comprises:
A data transceiver; and
The controller is configured to cause the external device to wirelessly transmit power to the internal device, and to cause the data transceiver to transmit the control information to the external device, and to cause the data transceiver to transmit the control information to the external device, because doing so would enable controlling the amount of energy provided to the internal device, as recognized by Forsell [0027].

Claims 22-27, 28-29 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Forsell in view of Gilson and US 20070168222 A1 to Hoyme, et al. (hereinafter Hoyme).
Regarding claim 22, Forsell teaches a medical device method [abstract], the method comprising:
wirelessly transmitting, from an internal device (implanted medical device 10) in a body of a user, biometric information of the user to an external device (external control unit 20) located outside the body of the user ([0015, 0298, 0301], implantable medical device is configured to have several sensors, including power consumption and blood temperature) (Fig 1); and
wirelessly receiving, by the internal device, from the external device (external control unit 20) [0251 - 0253] (Fig 1):
power configured to drive the internal device and to apply the stimulus to the user in response to received stimulus information [0004, 0127].
However, Forsell does not teach the stimulus information is configured to specify a stimulus, the stimulus information being based on control information received by the external device from a user terminal controlled by the user,
wherein the stimulus information includes stimulus characteristics to indicate the stimulus, and
wherein the stimulus is derived by the internal device based on the stimulus information.
Gilson teaches stimulus information configured to specify a stimulus [col 15, ln 22-28], 
wherein the stimulus information includes stimulus characteristics to indicate the stimulus [col 15, ln 22 – 28], and
wherein the stimulus is derived by the internal device based on the stimulus information ([col 15, ln 8 - 28], external device generates stimulus information adjustments for adjusting stimulus characteristics provided by an internal device. The internal device then derives how the stimulus should be applied based on the stimulus information provided by the external device).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information is configured to specify a stimulus,
wherein the stimulus information includes stimulus characteristics to indicate the stimulus,
wherein the stimulus is derived by the internal device based on the stimulus information, because doing so would enable a remote physician to change a treatment in order to optimize results, as recognized by Gilson [col 15, ln 22-28].
Hoyme teaches a stimulus information being based on control information (53) received by an external device (43) from a user terminal (42) controlled by a user ([0042, 0054, 0056-0057], initial control parameters can be inputted as direct control (53) by a user, which are then transferred as device control (52) to medical device (43), which then incorporates the device control comprising direct control (53) comprising control strategy parameters to determine if control parameters for pacing stimuli provided by effectors (45) should be modified in steps 134-136) (Fig 8).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information being based on control information received by the external device from a user terminal controlled by the user, because doing so would predictably enable a user to input control parameters, as recognized by Hoyme [0042].

Regarding claim 23, Forsell in view of Gilson and Hoyme teach the limitations of claim 22, further comprising generating the stimulus using the received power based on the stimulus information ([0004, 0254], external control unit is configurable for transmitting control signals to the implanted device to instruct it to perform certain actions, such as performing a stimulation).
However, Forsell does not teach applying the generated stimulus to the body of the user through a plurality of electrodes arranged at different positions in the body of the user.
Gilson teaches applying a generated stimulus to a body of a user through a plurality of electrodes (40, 50, 60, and 70) arranged at different positions in the body of the user ([abstract; col 9, ln 9-18], directional electrodes 40, 50, 60, and 70 are arranged at different height positions within a brain of user by being disposed at different heights of lead line 30, as shown in Fig 7a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have applying the generated stimulus to the body of the user through a plurality of electrodes arranged at different positions in the body of the user, because doing so would improve the versatility of the implanted device by enabling both stimulating and sensing through the same electrodes and therefore give physicians greater power to effect treatment in a targeted area, as recognized by Gilson [col 15, ln 39-60].

Regarding claim 24, Forsell in view of Gilson and Hoyme teach the limitations of claim 23, however Forsell does not teach the applying of the generated stimulus to the user through the plurality of electrodes arranged at the different positions in the body of the user comprises applying the stimulus through a number of electrode pairs including an anode electrode and a cathode electrode, wherein the number of electrode pairs is equal to or greater than a number of channels of the stimulus.
Gilson teaches the applying of the generated stimulus to the user through the plurality of electrodes arranged at the different positions in the body of the user comprises applying the stimulus through a number of electrode pairs including an anode electrode and a cathode electrode [col 15, ln 22-28], wherein the number of electrode pairs is equal to or greater than a number of channels of the stimulus [col 15, ln 51-65].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the applying of the generated stimulus to the user through the plurality of electrodes arranged at the different positions in the body of the user comprises applying the stimulus through a number of electrode pairs including an anode electrode and a cathode electrode, wherein the number of electrode pairs is equal to or greater than a number of channels of the stimulus, because doing so would improve the versatility of the implanted device by enabling both stimulating and sensing through the same electrodes and therefore give physicians greater power to effect treatment in a targeted area, as recognized by Gilson [col 15, ln 39-60].

Regarding claim 25, Forsell in view of Gilson and Hoyme teach the limitations of claim 24, however Forsell does not teach the applying of the stimulus through the number of electrode pairs includes variably changing the anode electrode and the cathode electrode included in each of the electrode pairs based on the stimulus information.
Gilson teaches the applying of the stimulus through the number of electrode pairs includes variably changing the anode electrode and the cathode electrode included in each of the electrode pairs based on the stimulus information [col 15, ln 51-65].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the applying of the stimulus through the number of electrode pairs includes variably changing the anode electrode and the cathode electrode included in each of the electrode pairs based on the stimulus information, because doing so would improve the versatility of the implanted device by enabling both stimulating and sensing through the same electrodes and therefore give physicians greater power to effect treatment in a targeted area, as recognized by Gilson [col 15, ln 39-60].

Regarding claim 26, Forsell in view of Gilson and Hoyme teach the limitations of claim 22, however Forsell does not teach the internal device is located between a skull and a scalp of the user.
Gilson teaches an internal device (20) is located between a skull and a scalp of a user ([col 6, ln 4-26; col 9, ln 9-18], the hole cap (20) which houses components (100) caps a hole in the skull by being disposed over the hole on a top of the skull, such that the hole cap is located between the skull and the scalp) (Fig 5b).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the internal device is located between a skull and a scalp of the user, because doing so would help allow for deep brain stimulation, as recognized by Gilson [col 6, ln 4-26].

Regarding claim 27, Forsell in view of Gilson and Hoyme teach the limitations of claim 22, however Forsell does not teach the stimulus information indicates the stimulus based on the biometric information transmitted from the internal device through the external device to the user terminal controlled by the user.
Hoyme teaches stimulus information indicates the stimulus based on the biometric information transmitted (46) from an internal device (sensors 44) through the external device (medical device 43) to (50) a user terminal (patient management device 42) controlled by a user (in the form of direct control 53) ([0010, 0040 - 0041, 0043, 0052, 0056], implanted sensors 44 can transmit biometric information to an external medical device 43, which then transmits the information to a patient management device, which can then automatically, in a closed loop system, determine stimulus parameters from the biometric information, then transmit those parameters to effectors 45 in the form of therapy instructions 48 back via medical device 43) (Fig 3)
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information indicates the stimulus based on the biometric information transmitted from the internal device through the external device to the user terminal controlled by the user, because doing so would predictably enable the device automatically manage a patient’s therapy unless interrupted by direct control by a user, as recognized by Forsell [0052].

Regarding claim 28, Forsell in view of Gilson and Hoyme teach the method of claim 22, the method is an operating method of a medical device system that includes the internal device and the external device [abstract, 0047], and the method further comprises controlling the external device to respectively wirelessly transmit the power to the internal device dependent on control information received by the external device ([0027], external control unit is configurable for controlling the amount of energy transmitted based on feedback from the implanted medical device).
However, Forsell does not teach transmit the stimulus information to the internal device dependent on control information received by the external device.
Gilson teaches transmit stimulus information to an internal device dependent on control information received by the external device [abstract].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have transmit the stimulus information to the internal device dependent on control information received by the external device, because doing so would enable a treatment provider to modify the triggering instructions of the stimulus, as recognized by Gilson [abstract].

Regarding claim 29, Forsell in view of Gilson and Hoyme teach the limitations of claim 28, the medical device system further includes a user interface configured to set the control information based on user input and/or provide the control information to the external device.
Gilson teaches a user interface configured to set control information based on user input and/or provide control information to an external device (interface of the treatment provider) [abstract; col 13, ln 34-48] (Fig 13).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have a user interface configured to set the control information based on user input and/or provide the control information to the external device, because doing so would enable a treatment provider to modify the triggering instructions of the stimulus, as recognized by Gilson [abstract].

Regarding claim 38, Forsell teaches a medical device system [abstract], the system comprising:
an external device (external control unit 20) located outside a body of a user (Fig 1) [0251], the external device comprising:
a data transceiver (in external control unit 20) [0251];
a power transmitter (external energy source in 20) [0275];
a coil (22) connected to the data transceiver and the power transmitter [0249] (Fig 1); and
a controller (microprocessor in external control unit 20) configured to:
receive biometric information of the user received from an internal device (10) inserted in the body of the user by the data transceiver [0251]; and
cause the data transceiver and the power transmitter to transfer wirelessly using the coil the stimulus information and power to the internal device [0249] configured to drive the internal device and to apply a stimulus in response to the transmitted stimulus information [0004, 0249].
However, Forsell does not teach the stimulus information is generated based on the biometric information to specify a stimulus,
wherein the generation of the stimulus information includes generation of the stimulus information to include stimulus characteristics to be used by an internal device to derive the stimulus.
Gilson teaches generation of stimulus information includes generation of the stimulus information to include stimulus characteristics to be used by the internal implanted device to derive the stimulus ([col 15, ln 8 - 28], external device generates stimulus information adjustments for adjusting stimulus characteristics provided by an internal device. The internal device then derives how the stimulus should be applied based on the stimulus information provided by the external device).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have generation of the stimulus information includes generation of the stimulus information to include stimulus characteristics to be used by an internal device to derive the stimulus, because doing so would predictably enable a physician to tweak specific parameters of stimulation, as recognized by Gilson [col 15, ln 22 – 28].
Hoyme teaches a controller (in medical device (43)) configured to generate stimulus information to specify a stimulus (therapy 48, carried out by effectors 45) based on biometric information (measures 46, received in step 137 from sensors (44)) [0055 - 0057] (Fig 3 and 8),
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information is generated to specify a stimulus based on the biometric information, because doing so would enable the device to automatically adjust stimulation control parameters, as recognized by Hoyme [0057].

Regarding claim 39, Forsell in view of Gilson and Hoyme teach the limitations of claim 28, and Forsell further teaches the internal device [abstract].

Regarding claim 40, Forsell teaches a medical device system [abstract], the system comprising:
an internal device (implanted medical device 10) located inside a body of a user (6) [0249] (Fig 1), the internal device comprising:
a data transceiver [0007];
a power receiver (34) [0252];
a coil (32) connected to the data transceiver and the power receiver [0007, 0252, 0254] (Fig 1);
a sensor configured to sense biometric information of the user ([0298], implantable medical device is configured to have several sensors, including power consumption and blood temperature);
a stimulator ([0004], stimulating function requires a stimulator); and
a controller (implanted control unit (30)) configured to cause the data transceiver to:
wirelessly transmit the biometric information to an external device (external control unit 20) located outside the body of the user using the coil [0254, 0298] (Fig 1);
wirelessly receive, from the external device using the data transceiver, stimulus information [0004, 0254]; and
wirelessly receive from the external device using the power receiver power configured to drive the sensor, stimulator, and controller [0252], wherein the controller causes the stimulator to apply the stimulus to the body of the user in response to the received stimulus information [0004, 0254].
However, Forsell does not teach the stimulus information is configured to specify a stimulus, the stimulus information being based on control information received by the external device from a user terminal controlled by the user;
wherein the stimulus information includes stimulus characteristics to indicate the stimulus; and
wherein the stimulus is derived by the internal device based on the stimulus information.
Gilson teaches stimulus information configured to specify a stimulus [col 15, ln 22-28];
wherein the stimulus information includes stimulus characteristics to indicate the stimulus [col 15, ln 22 – 28]; and
wherein the stimulus is derived by the internal device based on the stimulus information ([col 15, ln 8 - 28]; external device generates stimulus information adjustments for adjusting stimulus characteristics provided by an internal device. The internal device then derives how the stimulus should be applied based on the stimulus information provided by the external device).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information is configured to specify a stimulus;
wherein the stimulus information includes stimulus characteristics to indicate the stimulus; and
wherein the stimulus is derived by the internal device based on the stimulus information, because doing so would enable a remote physician to change a treatment in order to optimize results, as recognized by Gilson [col 15, ln 22-28].
Hoyme teaches a stimulus information being based on control information (53) received by an external device (43) from a user terminal (42) controlled by a user ([0042, 0054, 0056-0057], initial control parameters can be inputted as direct control (53) by a user, which are then transferred as device control (52) to medical device (43), which then incorporates the device control comprising direct control (53) comprising control strategy parameters to determine if control parameters for pacing stimuli provided by effectors (45) should be modified in steps 134-136) (Fig 8).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information being based on control information received by the external device from a user terminal controlled by the user, because doing so would predictably enable a user to input control parameters, as recognized by Hoyme [0042].

Regarding claim 41, Forsell in view of Gilson and Hoyme teach the limitations of claim 40, and Forsell further teaches the external device (external control unit 20) [0254] (Fig 1).

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of Forsell as applied to claim 30 above, and further in view of Dzirasa.
Regarding claim 32, Gilson in view of Forsell teach the limitations of claim 30, however they do not teach the generating of the control information comprises generating control information configured to cause application of a predetermined stimulus to the user at a point in time desired by the user in response to a request input from the user.
Dzirasa teaches generating of control information comprises generating control information configured to cause application of a predetermined stimulus to a user at a point in time desired by the user in response to a request input from the user ([0104-0105], a predetermined stimulus in a therapeutic cycle or session is activated at a time of a user’s choosing when a user pushes a control).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson in view of Forsell to have the generating of the control information comprises generating control information configured to cause application of a predetermined stimulus to the user at a point in time desired by the user in response to a request input from the user, because doing so would enable a user for which the device is implanted in to initiate their own treatment when they feel an onset of symptoms, such as an anxiety attack, as recognized by Dzirasa [0104].

Regarding claim 33, Gilson in view of Forsell teach the limitations of claim 30, and Gilson further teaches an electronic device (remote physician’s interface) [col 13, ln 34-48].
However, they do not teach receiving, from the external device, biometric information of the user sensed by the internal device; and
transmitting the received biometric information to an electronic device controlled by the medical specialist diagnosing the user.
Dzirasa teaches receiving (by a computer) [0076] (Fig 11B), from an external device (data acquisition system 120) [0076] (Fig 11B), biometric information of the user sensed by an internal device (sensor 110) [0072]; and
transmitting the received biometric information to an electronic device (computer control interface) controlled by a medical specialist diagnosing the user [0060].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson in view of Forsell to have receiving, from the external device, biometric information of the user sensed by the internal device; and
transmitting the received biometric information to an electronic device controlled by the medical specialist diagnosing the user, because communicating with an external device further comprising a structure such as communication interface 160 of Dzirasa would enable the system to communicate with a plurality of other devices and systems, as recognized by Dzirasa [0093].

Regarding claim 34, Gilson in view of Forsell, in further view of Dzirasa, teach the limitations of claim 33, and Gilson further teaches the generating of the control information includes receiving from the electronic device the control information set by the medical specialist diagnosing the user in response to a current state of the user indicated by the biometric information [col 15, ln 22-28].

Regarding claim 35, Gilson in view of Forsell, in further view of Dzirasa, teach the limitations of claim 34, and Gilson further teaches the method is an operating method of a medical device system that includes the internal device (implant deep brain stimulator device), the external device (programmer’s interface), the user terminal (physician’s interface), and the electronic device (also the physician’s interface) [col 13, ln 34-48; col 14, ln 26-34] (Fig 13); and
Wherein the control information is set by the user or the medical specialist (physician) [col 13, ln 34-48].

Allowable Subject Matter
Claims 36 - 37 and 43 - 44 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 36 and 43 are allowed because they comprise allowable subject matter comprising control information includes information used to select a stimulus pattern from at least one stimulus pattern determined in association with a feedback loop including the internal device, the external device, the user terminal, and the electronic device.
The closest prior art of record, Hoyme, teaches a feedback loop including an internal device, an external device, a user terminal, and an internal device (Fig 3). Hoyme also teaches modifying stimulus control parameters based on sensor data or commands from a user (Fig 8). However, Hoyme does not specifically teach the control information includes information used to select a stimulus pattern from at least one stimulus pattern determined in association with the feedback loop.
Claims 37 and 44 are allowed for depending from the allowable subject matter of claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791